         Case 5:19-cv-00177-BD Document 47 Filed 09/17/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

EARL LEE HALL JR.,
ADC #095454                                                             PLAINTIFF

V.                            CASE NO. 5:19-CV-177-BD

TRACY TAYLOR                                                          DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

Judgment is hereby entered in favor of Defendant Tracy Taylor.

      IT IS SO ORDERED, this 17th day of September, 2020.



                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE
